Citation Nr: 0828094	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-04 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for large cell carcinoma of 
the lung, status post left upper lobectomy, claimed as due to 
asbestos exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1961 to 
December 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in May 2006.  A transcript of that hearing 
is of record.

In January 2007, the Board remanded the veteran's claim for 
further development.  The development has now been completed, 
and the case is once again properly before the Board.


FINDING OF FACT

The veteran's large cell carcinoma of the lung, status post 
left upper lobectomy, is likely related to in-service 
asbestos exposure.


CONCLUSION OF LAW

The veteran has large cell carcinoma of the lung which is the 
result of disease or injury incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that while serving as a heating 
specialist in the United States Air Force from 1961 through 
1967, he worked around boilers and steam pipes covered with 
asbestos.  He noted that he worked with asbestos on a regular 
basis, and reported that his duties included repairing leaky 
steam pipes and hot water pipes wrapped in asbestos, and 
removing old asbestos insulation, as well as mixing and 
applying new asbestos-containing insulation.  See January 
2008 VA examination report and May 2006 Board hearing 
transcript.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that common materials that may contain 
asbestos include steam pipes for heating units and boilers, 
ceiling tiles, roofing shingles, wallboard, fire-proofing 
materials, and thermal insulation.  M21-1MR, Part 
IV.ii.2.C.9.a (December 13, 2005).  High exposure to asbestos 
and a high prevalence of disease have been noted in 
insulation and shipyard workers.  M21-1MR, Part 
IV.ii.2.C.9.f.

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system, except the prostate.  M21-1MR, Part IV.ii.2.C.9.b.

In summary, VA recognizes that thermal insulation and steam 
pipes for heating units and boilers may contain asbestos; 
that exposure to asbestos can cause lung cancer; and that the 
latency period for asbestos-related disease ranges from 10 to 
45 years or more.  Id.  See also VAOPGCPREC 4-2000, 65 Fed. 
Reg. 33,422 (May 23, 2000).

Initially, the Board notes that the medical evidence 
demonstrates that the veteran was diagnosed with large cell 
carcinoma of the lung in 1999, approximately 32 years after 
his discharge from service.  He underwent a left upper lung 
resection at Cleveland Clinic in 1999, and since that time, 
there has been no recurrence or metastasis.  See Cleveland 
Clinic records, dated August 1999 through December 2003.

Regarding other potential risk factors for developing lung 
cancer, the veteran has reported that he smoked approximately 
a pack a day from 1961 to 1999 (38 years).  He also reported 
that after leaving the military, his occupations included 
factory work for one year, a construction foreman for 71/2 
years, an estimator for construction/project engineer for six 
years, and self employment as a general contractor with a 
focus on estimating for 28 years.  The veteran denied 
asbestos exposure with any of these jobs.

The veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was a heating system specialist, 
and his service personnel records also note that from October 
1961 through October 1967, the veteran served as a heating 
specialist.  In this case, providing the veteran with the 
benefit of the doubt, the Board concedes that the veteran was 
exposed to asbestos while on active duty because his service 
personnel records, and his MOS, indicate that he was in fact 
a heating system specialist for a period of six years, and as 
discussed above, VA recognizes that thermal insulation and 
steam pipes for heating units and boilers may contain 
asbestos.

The veteran was afforded a VA examination in January 2008 to 
determine whether his currently diagnosed lung cancer was in 
any way related to his period of service, including in-
service exposure to asbestos, taking into consideration 
factors such as latency, smoking, and possible post-service 
exposure to asbestos.

In this case, E.V., M.D., a pulmonologist, stated that for 
lung cancer, there was no way to distinguish asbestos versus 
smoking as a cause (noting that in contrast, mesothelioma is 
virtually always due to asbestos).  However, the examiner 
noted that the risk of lung cancer with the combination of 
smoking and asbestos is multiplicative, not just additive.  
Thus, Dr. V. stated that asbestos either caused the lung 
cancer or increased the veteran's risk of getting lung cancer 
from the smoking, but under no circumstances was the asbestos 
not at all involved.  Dr. V. added that due to the veteran's 
early and substantial six-year history of asbestos exposure 
in the military, it was more likely than not that the 
asbestos exposure caused or contributed to his lung cancer.  

An addendum to the initial opinion by Dr. V., dated about two 
weeks after the initial opinion, noted that he had reviewed 
the claim file, obtained a history from the veteran, examined 
him thoroughly, and stated that he fully agreed with the 
conclusion in the initial examination.  Specifically, he 
further explained that the veteran had considerable asbestos 
exposure as a heating specialist while in the military, and 
had not had exposure during civilian life, although he had a 
history of smoking a pack of cigarettes a day for 38 years.

In this case, the Board finds that service connection for 
large cell carcinoma of the lung is warranted.  Here, the 
evidence of record points to the conclusion that the veteran 
was exposed to asbestos in the military over a 6-year period 
while working as a heating systems specialist.  As noted 
above, VA recognizes that thermal insulation and steam pipes 
for heating units and boilers may contain asbestos, and 
further, that exposure to asbestos can cause lung cancer.  
M21-1MR, Part IV.ii.2.C.9.a.b.  Despite the fact that the 
veteran had a history of smoking a pack a day for 38 years, 
Dr. V., a pulmonologist, knowing the relevant risk factors 
for lung cancer, and what risk factors the veteran had been 
exposed to, opined that due to the veteran's early and 
substantial six-year history of asbestos exposure in the 
military, it was more likely than not that the asbestos 
exposure caused or contributed to the lung cancer.  Dr. V. 
explained that for lung cancer, there was no way to 
distinguish asbestos versus smoking as a cause; however, he 
noted that the risk of lung cancer with the combination of 
smoking and asbestos is multiplicative, not just additive.  
Therefore, asbestos either caused the lung cancer or 
increased the veteran's risk of getting lung cancer from the 
smoking, but under no circumstances was the asbestos not at 
all involved.  There is no other medical opinion of record 
that contradicts or calls into question Dr. V.'s opinion.  

After considering all the evidence of record, the Board finds 
that service connection for large cell carcinoma of the lung, 
status post left upper lobectomy should be granted.  Here, 
service personnel records noting a 6-year period where the 
veteran was a heating systems specialist, in conjunction with 
Dr. V.'s opinion expressing a greater than 50 percent medical 
probability that the veteran's lung cancer was related to in-
service asbestos exposure, constitutes sufficient evidence to 
grant service connection.


ORDER

Service connection for large cell carcinoma of the lung, 
status post left upper lobectomy, is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


